Case 2:19-mc-00015-GW-PJW Document 34 Filed 03/05/19 Page 1 of 1 Page ID #:1182

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                               CIVIL MINUTES - GENERAL


 Case No.         19 MC-15-GW (PJWx)                                                           Date   March 5, 2019
 Title     Liqwd, Inc. et al. v. L’Oreal USA, Inc. et al.

 Present: The                        Patrick J. Walsh, United States Magistrate Judge
 Honorable
                Isabel Martinez                                     Court Smart 3/5/19
                 Deputy Clerk                                  Court Reporter / Recorder                    Tape No.
           Attorneys Present for Third Parties:                                Attorneys Present for Defendants:
                        Ali Moghaddas                                                     Serli Polatoglu
 Proceedings:                    Dispute re Third-Party Courtney Tallman’s Deposition

       Counsel called to request the Court’s assistance in resolving a dispute regarding third-party
Courtney Tallman’s deposition. The deposition was scheduled to begin at noon, March 5, 2019.
Defendants’ counsel complained, however, that she did not receive the third-party’s document
production until 7 p.m. on March 4, 2019, less than 24 hours before the deposition was due to begin. As
such, counsel was unwilling to take the witness’s deposition at the scheduled time. The Court ordered
the deposition to begin as soon as possible and to finish no later than 4:15 p.m.




S:\PJW\Cases-X\Liqwd v. L'Oreal\MO_ deposition dispute 030519.wpd



                                                                                                              :       10
                                                                        Initials of Preparer           im




CV-90 (12/02)                                          CIVIL MINUTES - GENERAL                                     Page 1 of 1
